Offense, the unlawful transportation of intoxicating liquor; penalty, one year in the penitentiary.
Searching officers found in appellant's car two gallons of whisky. Appellant was driving his car on the Brownwood and Comanche road and his car was crowded off the road by the officers and stopped prior to the search. Appellant explained that he had been out in the country on business and was returning in his car, accompanied *Page 289 
by a man by the name of Hicks; that they returned to town by a longer route. He explained this as follows:
"Hicks said he had never been that other way to come back to town, that he had some kin folks there, and asked me how much out of the way it was. I told him it wasn't much. I didn't know how much. No, we did not go on to see his kin folks. He just never had been in that part of the country and wanted to go that way. We went on the other road and then came back in to Comanche."
On this route Hicks came upon a man and said he wanted to see him. He got from this man a package and put it in appellant's car and covered it up. Appellant claims that he did not know that this was whisky. One of the officers testified:
"While I was talking to him I saw some liquor or something in the car. * * * I saw this liquor in the car between the seats, it being a touring car. When I saw this I investigated it and looked at it. I have got that liquor here. This is a gallon bottle."
It is claimed here that the search was illegal and the evidence of the officers inadmissible, but no bill of exception appears in the record and such question therefore cannot be reviewed.
We regard the evidence already briefly stated as sufficient to support the verdict of guilty. This being the only question properly before us, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.